Title: From James Madison to Thomas Jefferson, 21 April 1825
From: Madison, James
To: Jefferson, Thomas


        
          Dr Sir
          Apl. 21. 1825
        
        I have recd yours of the 15th. relating to a purchase of the parcels of land offered for sale by Mr. Perry, and very cheerfully concur in your proposition for making it. The advantage of thus connecting the separate parcels

of the University, and securing the sources and ducts which are to supply it with water, seems well to justify the measure on the terms & in the mode explained by you. Even in a pecuniary view, the situation of the property wd. be a guaranty agst. loss.
        Will you have 2 or 3 Copies of the “Enactments &c” inclosed to me. I find I shall need them to comply with friendly requests out of the State.
      